United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-1127
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                     Deiago Davis

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                 for the Northern District of Iowa - Cedar Rapids
                                  ____________

                              Submitted: May 14, 2018
                                Filed: July 10, 2018
                                   [Unpublished]
                                   ____________

Before BENTON, KELLY, and STRAS, Circuit Judges.1
                           ____________

PER CURIAM.

      This case returns to us after resentencing. In the previous appeal, we
determined that the government had failed to prove facts sufficient to enhance Deiago

      1
      This opinion is filed by Judge Benton and Judge Stras pursuant to 8th Cir.
Rule 47E.
Davis’s sentence under USSG § 2K2.1(b)(4)(A). United States v. Davis, 825 F.3d
359, 365 (8th Cir. 2016). On remand, the government chose not to present additional
evidence to support the enhancement, but the district court2 imposed the same 46-
month sentence. Davis appeals.

        With the enhancement, Davis’s Guidelines range was 46 to 57 months; without
it, his range was 37 to 46 months. Davis argues that the district court gave too little
consideration to the fact that his Guidelines range was lower on remand, and thus
abused its discretion by imposing a top-of-the-range sentence. See United States v.
Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc) (standard of review). At
resentencing, the district court adopted the uncontested Guidelines range, and then
provided a detailed explanation for its sentencing decision. The court cited Davis’s
criminal record, which is extensive despite his youth, and explained that Davis’s
underlying conviction for criminal contempt evinced a disrespect for the law. The
court also expressed the view that Davis was at a high risk to reoffend. We conclude
that the district court did not abuse its discretion in weighing the 18 U.S.C. § 3553(a)
sentencing factors.

      We affirm.
                        ______________________________




      2
       The Honorable Linda R. Reade, United States District Judge for the Northern
District of Iowa.

                                          -2-